NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SOCHEATH CHAING,                                 No.   15-72137

                  Petitioner,                     Agency No. A095-195-549

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Socheath Chaing, a native and citizen of Cambodia, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s order denying her motion to reopen. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen and review de novo questions of law. Singh v. Ashcroft, 367 F.3d 1182,

1185 (9th Cir. 2004). We deny the petition for review.

      The agency did not err or abuse its discretion in denying Chaing’s motion to

reopen based on ineffective assistance of counsel, where Chaing’s former

representative’s decision to withdraw her applications for relief and pursue

voluntary departure was a tactical one, and where Chaing has not demonstrated she

is plausibly eligible for adjustment of status. See Martinez-Hernandez v. Holder,

778 F.3d 1086, 1088 (9th Cir. 2015) (“A claim of ineffective assistance of counsel

requires a showing of inadequate performance and prejudice. . . . [A prejudice]

showing cannot be made unless a petitioner demonstrates, at a minimum, that the

asserted ground for relief is at least plausible.” (citations omitted)).

      In light of this disposition, we do not reach Chaing’s contentions regarding

compliance with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and regarding

not having been advised of the consequences of filing a frivolous asylum claim.

See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      Chaing’s request for referral to the Mediation Unit is denied.

      PETITION FOR REVIEW DENIED.




                                            2                                  15-72137